Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, “an acid payload chamber” and “a perforating gun payload chamber” should read -- the acid payload chamber-- and -- the perforating gun payload chamber -- since “an acid payload chamber” and “a perforating gun payload chamber” was previously recited in claim 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilliat et al. (U.S. 2017/0234116A1).
Regarding claim 1, Gilliat et al. disclose a perforation gun assembly (18, fig. 1 and para 0019), comprising: an acid payload chamber (30a-30n; refer to para 0021: payload chamber 30a-30n includes a treatment substance, wherein the treatment substance includes an acid) and a perforating gun payload chamber (241 -24n, para 0019: gun bodies comprises shape charges 28), 
Gilliat et al. also disclose an embodiment with 5a chamber (fig. 3: housing of 24A1-24An) containing both an acid payload and a perforating gun payload (28A).  
256. The perforation gun assembly of claim 5, further comprising an overbalance payload chamber, wherein the overbalance payload chamber contains propellant and can be activated to create a transient overbalance condition.  
Regarding claim 7, Gilliat et al. disclose a method for performing a perforating operation in a subterranean formation (14; see fig. 2 and refer to abstract), comprising: using a perforation gun assembly (18, fig. 1 and para 0019) having an acid payload chamber (30a-30n; refer to para 0021: payload chamber 30a-30n includes a treatment substance, wherein the treatment substance includes an acid) and a perforating gun payload chamber (241 -24n, para 0019: gun bodies comprises shape charges 28); and releasing acid from the acid payload chamber (30a-30n) while simultaneously (para 0023: the perforation of the subterranean formation and release of the acid payload from the payload chamber occur simultaneously since they are both activated by the shaped charges) creating a perforation (36, fig. 2) in the subterranean formation (14; 
Gilliat et al. also disclose an embodiment with 5a chamber (fig. 3: housing of 24A1-24An) containing both an acid payload (30a1-30an) and a perforating gun payload (28A).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, and 8-11are rejected under 35 U.S.C. 103 as being unpatentable over Gilliat et al. (U.S. 2017/0234116A1), in view of Johnson et al. (U.S. 20190031951A1). 
Regarding claims 2, 4-5, and 9, Gilliat et al. disclose the acid payload (30a-30n) contains/comprises an encapsulated acid (para 0021: the acid can be encapsulated in a shell) with a shell (para 0021: the acid can be encapsulated in a shell). 

Johnson et al. teach a system for delivering chemicals to a petroleum reservoir (refer to abstract) comprising microencapsulated (refer to para 0015) acid particulates (10, fig. 1; para 0095: the particles can include fatty acid salts) with a polymeric shell (12, fig. 1 and para 0070) and an acid or acid precursor core (14). The system is configured to resist breakdown or degradation for a time so that delivery can be delayed as desired, even in harsh environments, and released only at the desired time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilliat et al. to include microencapsulated acid particulates with a polymeric shell and an acid or acid precursor core, as taught by Johnson et al., to resist breakdown or degradation for a time so that delivery can be delayed as desired, even in harsh environments, and released only at the desired time. 
Regarding claim 8, Gilliat et al. disclose releasing an acid precursor (see fig. 2: acid in payload chamber 30a-30n) by 10perforating encapsulated acid (para 0021: the acid can be encapsulated in a shell) and simultaneously creating a perforation in the subterranean formation (refer to para 0022: detonation of the shaped charges in turn causes reaction of the acid payload chamber thereby releasing the acid treatment as the subterranean formation is perforated).  
However, Gilliat et al. is silent to microencapsulated acid particulates. 
Johnson et al. teach a system for delivering chemicals to a petroleum reservoir (refer to abstract) comprising microencapsulated (refer to para 0015) acid particulates 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilliat et al. to include microencapsulated acid particulates, as taught by Johnson et al., to be able to penetrate micro-level pores in the subterranean formation and to resist breakdown or degradation for a time so that delivery can be delayed as desired, even in harsh environments, and released only at the desired time. 
Regarding claim 10, the combination of Gilliat et al. and Johnson et al. teach all the features of this claim as applied to claim 9 above; Gilliat et al. further disclose releasing the encapsulated acid payload from the acid payload chamber (30a-30n; see fig. 2 and refer to para 0022), and 20activating the perforating gun payload chamber (241 -24n) while simultaneously releasing acid by perforating microencapsulated acid particulates and creating a perforation in the subterranean formation (refer to para 0022 and 0023).  
Regarding claim 11, the combination of Gilliat et al. and Johnson et al. teach all the features of this claim as applied to claim 10 above; Gilliat et al. further disclose wherein the acid payload chamber (30a-30n) and the 25perforation gun chamber (241 -24n) can be released/activated sequentially and substantially in the same location (see fig. 2 and refer to para 0023), and the acid and/or acids precursor can be target-released into the perforation (see fig. 2).  


Claims 3, 6, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliat et al. (U.S. 2017/0234116A1), in view of Ratanasirigulchai et al. (U.S. 2004/0231840A1).
Regarding claims 3 and 6, Gilliat et al. disclose a propellant (para 0021: the payload chamber 30a-30n can also include propellant) or similar material, and can be activated (para 0025: the propellant can be activated by a detonating cord to create energy needed to release the acid). 
However, Gilliat et al. is silent to an overbalance payload chamber; wherein the overbalance payload chamber contains propellant or similar material, and can be activated to create a transient overbalance condition.  
Ratanasirigulchai et al. teach an overbalance (para 0023: the creation of overbalance condition can be accomplished by use of a propellant) payload chamber (406, fig. 4), a wherein the overbalance payload chamber contains propellant (refer to para 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilliat et al. to include an overbalance payload chamber, wherein the overbalance payload chamber contains the propellant, as taught by Ratanasirigulchai et al., for the predictable result of creating sufficient pressure force needed to push the acid into the perforations created when the wellbore pressure is higher than the reservoir pressure. 
1 -24n, para 0019: gun bodies comprises shape charges 28); propellant (para 0021: the payload chamber 30a-30n can also include propellant) wherein the propellant can be activated (para 0025: the propellant can be activated by a detonating cord to create energy needed to release the acid); and releasing an acid payload from the acid payload chamber while simultaneously creating a perforation in the subterranean formation (14; see fig. 2 and refer to para 0022: detonation of the shaped charges in turn causes reaction of the acid payload chamber thereby releasing the acid treatment). 
Gilliat et al. also disclose an embodiment with 5a chamber (fig. 3: housing of 24A1-24An) containing both an acid payload (30a1-30an) and a perforating gun payload (28A).  
However, Gilliat et al. is silent to an overbalance payload chamber, wherein the overbalance payload chamber contains the propellant; wherein the propellant can be activated to create a transient overbalance condition. 
Ratanasirigulchai et al., as previously discussed, teach an overbalance (para 0023: the creation of overbalance condition can be accomplished by use of a propellant) payload chamber (406, fig. 4), a wherein the overbalance payload chamber contains propellant (refer to para 0040). 

Regarding claim 13, the combination of Gilliat et al. and Ratanasirigulchai et al. teach all the features of this as applied to claim 12 above; Gilliat et al. further disclose activating the perforating gun payload chamber (241 -24n), and simultaneously, releasing acid or acid precursor by creating a perforation (refer to para 0022 and 0023), wherein pushing the released 15acid or acid precursor into the perforation (refer to para 0007).
However, Gilliat et al. fail to teach activating the overbalance payload chamber.  
Ratanasirigulchai et al., as previously discussed, teach an overbalance (para 0023: the creation of overbalance condition can be accomplished by use of a propellant) payload chamber (406, fig. 4), activating the overbalance payload chamber (refer to para 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilliat et al. to include activating the overbalance payload chamber, as taught by Ratanasirigulchai et al., for the predictable result of creating sufficient pressure force needed to push the acid into the perforations created when the wellbore pressure is higher than the reservoir pressure. 
s 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilliat et al. (U.S. 2017/0234116A1), in view of Ratanasirigulchai et al. (U.S. 2004/0231840A1) as applied to claim 13 above, and further in view of Johnson et al. (U.S. 20190031951A1).
Regarding claim 14, the combination of Gilliat et al. and Ratanasirigulchai et al. teach all the features of this as applied to claim 12 above; Gilliat et al. further disclose  releasing an encapsulated acid payload (para 0021: the acid can be encapsulated in a shell) from the acid payload chamber (30a1-30an); activating the perforating gun payload chamber, and simultaneously, 20releasing acid or acid precursor by perforating encapsulated acid and creating a perforation (refer to para 0022 and 0023), wherein pushing the released 15acid or acid precursor into the perforation (refer to para 0007).
However, Gilliat et al. fail to teach activating the overbalance payload chamber. 
Ratanasirigulchai et al., as previously discussed, teach an overbalance (para 0023: the creation of overbalance condition can be accomplished by use of a propellant) payload chamber (406, fig. 4), a wherein the overbalance payload chamber contains propellant (refer to para 0040). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gilliat et al. to include activating the overbalance payload chamber, as taught by Ratanasirigulchai et al., for the predictable result of creating sufficient pressure force needed to push the acid into the perforations created when the wellbore pressure is higher than the reservoir pressure. 
However, the combination of Gilliat et al. and Ratanasirigulchai et al. fail to teach microencapsulated acid particulates.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gilliat et al. and Ratanasirigulchai et al. to include microencapsulated acid particulates, as taught by Johnson et al., to be able to penetrate micro-level pores in the subterranean formation and to resist breakdown or degradation for a time so that delivery can be delayed as desired, even in harsh environments, and released only at the desired time. 
Regarding claim 2515, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. teach all the features of this claim as applied to claim 14 above; Gilliat et al. further disclose wherein the acid payload chamber (30a-30n) and the perforation gun chamber (241 -24n) can be released/activated sequentially and substantially in the same location (see fig. 2 and refer to para 0023: the perforation of the subterranean formation and release of the acid payload from the payload chamber occur simultaneously since they are both activated by the shaped charges), and the acid and/or acid precursor can be target-released into the perforation (see fig. 2).  
However, Gilliat et al. fail to teach activating the overbalance payload chamber, pushing the released acid or acid precursor into the perforation. 
Ratanasirigulchai et al., as previously discussed, teach an overbalance (para 0023: the creation of overbalance condition can be accomplished by use of a propellant) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gilliat et al. and Johnson et al. to include the overbalance payload chamber and pushing the released 15acid or acid precursor into the perforation, as taught by Ratanasirigulchai et al., for the predictable result of creating sufficient pressure force needed to push the acid into the perforations created when the wellbore pressure is higher than the reservoir pressure. 
30 Regarding claim 2516, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. teach all the features of this claim as applied to claim 15 above; Johnson et al. further disclose wherein the microencapsulated acid particles range from 0.001 micrometers to 500 micrometers  (refer to para 0028).  
However, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. do not teach that the range is up to 5000 micrometers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. to have the microencapsulated acid particulates range to about 5000 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 VSPQ 233.
Regarding claim 2517, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. teach all the features of this claim as applied to claim 15 above; Gilliat et 
Regarding claim 2518, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. teach all the features of this claim as applied to claim 15 above; Gilliat et al. further disclose wherein the microencapsulated acid particles 5comprise an organic acid (para 0021: lactic acid).  
Regarding claim 2519, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. teach all the features of this claim as applied to claim 18 above; Gilliat et al. further disclose wherein the organic acid comprises one of acetic acid, tartaric acid, formic acid or lactic acid (refer to para 0021).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gilliat et al. (U.S. 2017/0234116A1), in view of Ratanasirigulchai et al. (U.S. 2004/0231840A1) and Johnson et al. (U.S. 20190031951A1) as applied to claim 15 above, and further in view of Lee et al. (U.S. 2012/0205102A1).
10 Regarding claim 2520, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. teach all the features of this claim as applied to claim 15 above; Johnson et al. further disclose wherein the microencapsulated (refer to para 0015) acid particles (10, fig. 1; para 0095: the particles can include fatty acid salts) are encapsulated in a polymer material (12, fig. 1 and para 0070).
However, the combination of Gilliat et al., Ratanasirigulchai et al., and Johnson et al. is silent to an inert polymer. 
Lee et al. teach a shell (101, fig. 1) made from a polymer that is inert (refer to para 0019 and 0034). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/Y.A/
11/17/2021




  /ABBY J FLYNN/  Supervisory Patent Examiner, Art Unit 3672